DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Specifically the line “the main coils of the superconducting magnets thermally connect; the shielding coils of the superconducting magnets thermally connect” It is unclear what the main coils and shielding coils are thermally connected to.

Claim 18 rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Specifically the line “and a thermal conductivity of the metal material exceeds a threshold” It is unclear what the threshold is.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calvert (US 20160263400 A1)
Regarding Claim 10, Calvert teaches system, “The present disclosure relates to a combined MRI and radiation therapy system” [0002], comprising: 

    PNG
    media_image1.png
    540
    423
    media_image1.png
    Greyscale

Fig 1 of Calvert (US 20160263400 A1)

a magnetic resonance imaging (MRI) device including: a main body including a bore that is configured to accommodate a subject, See Fig 1 above, it includes the MRI device and a bore (not labeled, in which patient 300 can be accommodated.
one or more superconducting magnets around the bore configured to generate a magnetic field in the bore, “The magnet structure comprises a single substantially cylindrical field coil structure comprising a number of superconducting coils joined” (Abstract)
a cooling assembly configured to cool the one or more superconducting magnets without immersing the one or more superconducting magnets in a coolant, “The cooling tubes carry a cryogen and serve to cool the coils to below the superconducting transition temperature of the material of the coils.” [0020].
the cooling assembly including one or more refrigerators and one or more heat conductors, the one or more heat conductor thermally connecting the one or more refrigerators and the one or more superconducting magnets; “Cooling tubes 114 are provided in thermal contact with the coils 102-108.” [0020]
and a radiation source configured to emit a radiation beam toward the bore, the radiation source being able to simultaneously rotate with a rotation of the MRI device. “The radiation therapy equipment 200 includes a gamma source 202, for example containing cobalt-60 mounted on a gimbal arrangement 203 which allows the source 202 to rotate about axis A-A and to pivot about a gimbal pivot indicated at 204.” [0022], also see Fig 1 above, rotating about the line A-A would be the same as rotating with the MRI device.

Regarding Claim 18 Calvert teaches the invention substantially as claimed with respect to claim 10. Additionally Calvert teaches wherein one of the one or more heat conductors is made of a metal material, and a thermal conductivity of the metal material exceeds a threshold. “The thermally conductive straps 156 may be solid straps of a conductive material such as aluminum or copper, or may be a braid or laminate of such materials, or any other suitable thermally conductive material.” [0041].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 7, 8, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert (US 20160263400 A1), in view of Huang et al (US 6147844 A).

Regarding Claim 1, Calvert teaches a system, “The present disclosure relates to a combined MRI and radiation therapy system” [0002], comprising: 
a magnetic resonance imaging (MRI) device including a bore that is configured to accommodate a subject, See Fig 1 above, it includes the MRI device and a bore (not labeled, in which patient 300 can be accommodated, the MRI device including: 
multiple superconducting magnets configured to generate a magnetic field in the bore; “The magnet structure comprises a single substantially cylindrical field coil structure comprising a number of superconducting coils joined” (Abstract)
and a radiation source configured to emit a radiation beam toward the bore, the radiation source being able to rotate in a plane perpendicular to a direction of the magnetic field in the bore, “The radiation therapy equipment 200 includes a gamma source 202, for example containing cobalt-60 mounted on a gimbal arrangement 203 which allows the source 202 to rotate about axis A-A and to pivot about a gimbal pivot indicated at 204.” [0022], also see Fig 1, the direction of the magnetic field would be about the line A-A, and the gamma source 202 can take a perpendicular position with gimbal pivot 204.
wherein the MRI device further includes one or more protection components configured to prevent at least a portion of the radiation beam from irradiating the one or more superconducting connections. “Surrounding the magnet structure 100 is a thermal radiation shield 120” [0020]
However Calvert does not teach  one or more superconducting connections each of which is configured to connect at least two of the multiple superconducting magnets;
Huang teaches one or more superconducting connections each of which is configured to connect at least two of the multiple superconducting magnets; “superconducting main magnet coils 16, 17, 18, 19, 9, 8, 7, and 6 are electrically connected in series.” (Col 3 Lines 18-19)
Calvert and Huang et al are all considered to be analogous to the claimed invention because they are in the same field of superconducting magnets in a MRI system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Calvert with connections between magnets taught by Huang because in the superconducting state when a power source is initially connected to the coils for a short period of time to introduce a current flow through the coils, the current will continue to flow through the coils, thereby maintaining a strong magnetic field. (Col 1 Lines 16-20).

    PNG
    media_image2.png
    418
    435
    media_image2.png
    Greyscale

Fig 2 of Calvert (US 20160263400 A1)

Regarding Claim 2 Calvert and Huang teach the invention substantially as claimed with respect to claim 1. Additionally Calvert teaches wherein at least one of the protection components includes a tubular structure, and one of the one or more superconducting connections is arranged in the tubular structure. See Fig 2 of Calvert above, the entire device is a tubular structure including thermal radiation shield 120 (“Surrounding the thermal radiation shield 120 is an outer vacuum container (OVC) 122”[0020] would be under 122 in Fig 2) and the superconducting magnet coils 102-108.

Regarding Claim 5, Calvert and Huang teach the invention substantially as claimed with respect to claim 1. Additionally Calvert teaches wherein a direction of the radiation beam is perpendicular to the direction of the magnetic field. “The radiation therapy equipment 200 includes a gamma source 202, for example containing cobalt-60 mounted on a gimbal arrangement 203 which allows the source 202 to rotate about axis A-A and to pivot about a gimbal pivot indicated at 204.” [0022], also see Fig 1, the direction of the magnetic field would be about the line A-A, and the gamma source 202 can take a perpendicular position with gimbal pivot 204..

Regarding Claim 6, Calvert and Huang teach the invention substantially as claimed with respect to claim 1. Additionally Calvert teaches wherein the radiation source includes a treatment radiation source in a radiotherapy device. “The radiation therapy equipment 200 includes a gamma source 202” [0022]

Regarding Claim 7, Calvert and Huang teach the invention substantially as claimed with respect to claim 1 an 6. Additionally Calvert teaches wherein the radiotherapy device includes a gantry, the radiation source is mounted on the gantry, and the radiation source rotates in the plane perpendicular to the direction of the magnetic field with a rotation of the gantry. “the accommodation of a gantry carrying a radiation source and collimator mounted such as to occupy much the same space envelope as a conventional cylindrical MRI magnet.” [0049], also see Fig 1, the direction of the magnetic field would be about the line A-A, and the gamma source 202 can take a perpendicular position with gimbal pivot 204.

Regarding Claim 8 Calvert and Huang teach the invention substantially as claimed with respect to claim 1. Additionally Calvert teaches further comprising: a cooling assembly configured to cool the one or more superconducting magnets, the cooling assembly including one or more refrigerators  “The cooling tubes carry a cryogen and serve to cool the coils to below the superconducting transition temperature of the material of the coils.” [0020].
and one or more heat conductors thermally connecting the one or more refrigerators and the one or more superconducting magnets. “Cooling tubes 114 are provided in thermal contact with the coils 102-108.” [0020].

Regarding Claim 13, Calvert teaches the invention substantially as claimed with respect to claim 10. Additionally Calvert teaches wherein each of the superconducting magnets includes a main coil and a shielding coil, “The MRI system includes a magnet structure 100 which includes shield coils 102 and field coils 104” [0020].
However, Calvert does not teach the main coils of the superconducting magnets are electrically connected via one or more first superconducting connections, and the shielding coils of the superconducting magnets are electrically connected by one or more second superconducting connections.
Huang Teaches the main coils of the superconducting magnets are electrically connected via one or more first superconducting connections, “superconducting main magnet coils 16, 17, 18, 19, 9, 8, 7, and 6 are electrically connected in series.” (Col 3 Lines 18-19)
and the shielding coils of the superconducting magnets are electrically connected by one or more second superconducting connections. “Additional coils such as bucking coils 28 and 29 are provided to contribute to reducing the external magnetic field.” (Col 2 Lines 59-61), “for electrical connection to the components including magnet coils 6, 7, 8, 9, 16, 17, 18, 19, 28 and 29” (Col 2 Line 65-67)
Calvert and Huang et al are all considered to be analogous to the claimed invention because they are in the same field of superconducting magnets in a MRI system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Calvert with connections between magnets taught by Huang because in the superconducting state when a power source is initially connected to the coils for a short period of time to introduce a current flow through the coils, the current will continue to flow through the coils, thereby maintaining a strong magnetic field. (Col 1 Lines 16-20).

Regarding Claim 14 Calvert and Huang teach the invention substantially as claimed with respect to claim 10 and 13. Additionally Calvert teaches wherein the one or more refrigerators include one single refrigerator that is thermally connected with the main coil and the shielding coil of one of the superconducting magnets via one of the one or more heat conductors. “Cooling tubes 114 are provided in thermal contact with the coils 102-108.” [0020], “Unlike the example of FIG. 1, cooling pipes 114 are not provided in thermal contact with each coil” [0041]. See Fig 1 above cooling tubes 114 connects the shield coils 102 and field coils 104. Fig 1 and Fig 2 have two different embodiments of the refrigeration system, where Fig 1 is a single refrigerator.

Regarding Claim 15 Calvert and Huang teach the invention substantially as claimed with respect to claim 10, 13, and 14. Additionally Calvert teaches wherein the main coils of the superconducting magnets thermally connect; the shielding coils of the superconducting magnets thermally connect; “Cooling tubes 114 are provided in thermal contact with the coils 102-108.” [0020]
and the main coil and the shielding coil of another one of the superconducting magnets thermally connect via one of the heat conductors. See Fig 1 above cooling tubes 114 connects the shield coils 102 and field coils 104.

Regarding Claim 16 Calvert and Huang teach the invention substantially as claimed with respect to claim 10 and 13. wherein a count of the one or more refrigerators equals 2, and each of the one or more refrigerators is thermally connected with the main coil and the shielding coil in one of the one or more superconducting magnets through one of the one or more heat conductors. “The lower manifold 152 joins feed pipe 150 to a first cooling circuit 114a, which is in thermal contact with field coils 106, 108, and to a second cooling circuit 114b, which is in thermal contact with shield coils 102.” [0041].

Regarding Claim 17 Calvert and Huang teach the invention substantially as claimed with respect to claim 10 and 13. Additionally Calvert teaches wherein the MRI device includes one or more protection components each of which is configured to prevent at least a portion of the radiation beam from irradiating at least one of the one or more first superconducting connections or the one or more second superconducting connections. “A suitable radiation shielding 206 may be provided, sufficient to receive gamma radiation 206 emitted from the gamma source 202 in any of its possible locations.” [0023]

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert (US 20160263400 A1), in view of Huang et al (US 6147844 A)  as applied to claims 1, 2, 5, 6, 7, 8, 13, 14, 15, 16, and 17  above, and further in view of Haskell (US 5550383 A).

Regarding Claim 3, Calvert and Huang teach the invention substantially as claimed with respect to claim 1. However, Calvert and Huang do not teach wherein at least one of the protection components includes a material with an attenuation coefficient exceeding a threshold.
Haskell teaches wherein at least one of the protection components includes a material with an attenuation coefficient exceeding a threshold. “The preferred bismuth-filled thermoplastic shield 10”  (Col 8 Lines 44-45), “for the samples prepared and tested, the linear attenuation coefficient for x-ray radiation was about 0.25 cm.sup.-1 for an exposure of about 6 mV, and about 0.21 cm.sup.-1 for an exposure of about 18 mV.” (Col 9 Lines 55-58).
Calvert, Huang et al, and Haskell are all considered to be analogous to the claimed invention because they are in the same field of radiation shielding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Calvert and Huang with bismuth thermoplastic shielding taught by Haskell because bismuth is preferred as a shielding material for radiotherapy due to it being biocompatible, nontoxic and nonradioactive, having low thermal conductivity (Col 4 Lines 15-18).
Regarding Claim 4, Calvert and Huang teach the invention substantially as claimed with respect to claim 1. However, Calvert and Huang do not teach wherein at least one of the protection components includes a material with a thermal conductivity less than a threshold.
Haskell teaches wherein at least one of the protection components includes a material with a thermal conductivity less than a threshold “bismuth is preferred as a shielding material for radiotherapy due to it being biocompatible, nontoxic and nonradioactive, having low thermal conductivity” (Col 4 Lines 15-18).
Calvert, Huang et al, and Haskell are all considered to be analogous to the claimed invention because they are in the same field of radiation shielding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Calvert and Huang with bismuth thermoplastic shielding taught by Haskell because bismuth is preferred as a shielding material for radiotherapy due to it being biocompatible, nontoxic and nonradioactive, having low thermal conductivity (Col 4 Lines 15-18).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Calvert (US 20160263400 A1), in view of Huang et al (US 6147844 A)  as applied to claims 1, 2, 5, 6, 7, 8, 13, 14, 15, 16, and 17  above, and further in view of Kruip (US 20140135615 A1).


    PNG
    media_image3.png
    604
    377
    media_image3.png
    Greyscale

Fig 1 of Kruip (US 20140135615 A1)

Regarding Claim 9, Calvert and Huang teach the invention substantially as claimed with respect to claim 1. Calvet does teach the radiation source is able to rotate in the plane perpendicular to a direction of the magnetic field in the space.  “The radiation therapy equipment 200 includes a gamma source 202, for example containing cobalt-60 mounted on a gimbal arrangement 203 which allows the source 202 to rotate about axis A-A and to pivot about a gimbal pivot indicated at 204.” [0022].
However, Calvert and Huang do not teach wherein space is formed between the one or more superconducting magnets, at least a portion of the radiation source is located in the space, 
Kruip teaches wherein space is formed between the one or more superconducting magnets, at least a portion of the radiation source is located in the space,  “The radiation therapy part 5 is arranged on a gantry 8 … The gantry 8 can feature a through-hole (broken lines), by which access to the magnetic resonance imaging 3 part is possible” [0015], See Fig 1 above, broken line connecting to collimator 23.
Calvert, Huang et al, and Kruip are all considered to be analogous to the claimed invention because they are in the same field of MRI systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Calvert and Huang with through hole as taught by Kruip because the accelerators required to produce an electron beam, typically linear accelerators, are very sensitive to transverse magnetic fields, which makes their incorporation into MRI equipment difficult. The magnetic field deflects the path of the electron beam within the accelerators, destroying the efficacy of such radiation sources. [0008].

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert (US 20160263400 A1) in view of Kruip (US 20140135615 A1).

Regarding Claim 11, Calvert teaches the invention substantially as claimed with respect to claim 10. However, Calvert does not teach wherein the main body further includes: a channel on a shell of the main body along a direction substantially perpendicular to a direction of the magnetic field in the bore, and at least a portion of the radiation source is disposed in the channel, the radiation beam passing through the channel to the bore.
Kruip teaches wherein the main body further includes: a channel on a shell of the main body along a direction substantially perpendicular to a direction of the magnetic field in the bore, and at least a portion of the radiation source is disposed in the channel, the radiation beam passing through the channel to the bore  “The radiation therapy part 5 is arranged on a gantry 8 … The gantry 8 can feature a through-hole (broken lines), by which access to the magnetic resonance imaging 3 part is possible” [0015], See Fig 1 above, broken line connecting to collimator 23.
Calvert and Kruip are all considered to be analogous to the claimed invention because they are in the same field of MRI systems and radiation therapy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Calvert with through hole as taught by Kruip because the accelerators required to produce an electron beam, typically linear accelerators, are very sensitive to transverse magnetic fields, which makes their incorporation into MRI equipment difficult. The magnetic field deflects the path of the electron beam within the accelerators, destroying the efficacy of such radiation sources. [0008].

Regarding Claim 12, Calvert teaches the invention substantially as claimed with respect to claim 10. However, Calvert does not teach wherein: the shell of the main body includes an inner wall and an outer wall, the outer wall is configured with a first through hole and the inner wall is configured with a second through hole, and a diameter of the first through hole exceeds a diameter of the second through hole, the channel being formed by the first through hole and the second through hole. 
Kruip teaches wherein: the shell of the main body includes an inner wall and an outer wall, the outer wall is configured with a first through hole and the inner wall is configured with a second through hole, and a diameter of the first through hole exceeds a diameter of the second through hole, the channel being formed by the first through hole and the second through hole. “The gantry 8 can feature a through-hole (broken lines), by which access to the magnetic resonance imaging 3 part is possible” [0015], See Fig 1 above, the area containing the radiation therapy part 5 would be outer wall with a larger diameter, and the through hole (broken line) would be the inner wall with the second diameter. 
Calvert and Kruip are all considered to be analogous to the claimed invention because they are in the same field of MRI systems and radiation therapy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Calvert with through hole as taught by Kruip because the accelerators required to produce an electron beam, typically linear accelerators, are very sensitive to transverse magnetic fields, which makes their incorporation into MRI equipment difficult. The magnetic field deflects the path of the electron beam within the accelerators, destroying the efficacy of such radiation sources. [0008].
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert (US 20160263400 A1) in view of Vahala (US 20160256712 A1).

Regarding Claim 19, Calvert teaches the invention substantially as claimed with respect to claim 10.  Calvert teaches wherein the radiation source includes a treatment radiation source in a radiotherapy device “The radiation therapy equipment 200 includes a gamma source 202” [0022].
However, Calvert does not teach the MRI device is configured to obtain one or more images of the subject while the radiotherapy device is performing radiotherapy treatment.
Vahala et al teaches the MRI device is configured to obtain one or more images of the subject while the radiotherapy device is performing radiotherapy treatment. “The measurement of the radiation detection data may be measured and processed in real time. For instance the data may then be used to calculate the beam path in intensity as the irradiation is being performed.” [0032]
Calvert and Vahala are all considered to be analogous to the claimed invention because they are in the same field of MRI systems and radiation therapy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Calvert with use of MRI during radiation therapy taught by Vahala because for instance the data may then be used to calculate the beam path in intensity as the irradiation is being performed. This may enable more accurate control of the radiation therapy device. Also as mentioned before, the planning magnetic resonance data may for instance be used to make an absorption model for more accurately modeling the time-dependent radiation beam path and the time-dependent radiation beam intensity. [0032].

Regarding Claim 20, Calvert teaches the invention substantially as claimed with respect to claims 10 and 19. However, Calvert does not teach wherein the system further comprises a processor, and the processor is configured to: obtain image data collected by the MRI device; and control the radiotherapy device to perform the radiotherapy treatment based on the image data.
Vahala et al teaches wherein the system further comprises a processor, and the processor is configured to: obtain image data collected by the MRI device; and control the radiotherapy device to perform the radiotherapy treatment based on the image data. “In another embodiment execution of the instructions further causes the processor to calculate a three-dimensional radiation path through the subject using the time-dependent radiation beam path and the time-dependent radiation beam intensity using the radiation detection data.” [0032]
Calvert and Vahala are all considered to be analogous to the claimed invention because they are in the same field of MRI systems and radiation therapy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Calvert with use of processor preforming radiation therapy taught by Vahala because for instance the data may then be used to calculate the beam path in intensity as the irradiation is being performed. This may enable more accurate control of the radiation therapy device. Also as mentioned before, the planning magnetic resonance data may for instance be used to make an absorption model for more accurately modeling the time-dependent radiation beam path and the time-dependent radiation beam intensity. [0032].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793